

116 HR 7482 IH: Future of Agricultural Resiliency And Modernization Act
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7482IN THE HOUSE OF REPRESENTATIVESJuly 2, 2020Mr. Harder of California (for himself, Mr. Cox of California, Mr. Costa, Mr. Sean Patrick Maloney of New York, and Mr. Panetta) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to carry out a program to award grants to eligible entities to carry out projects that further agricultural resiliency and modernization, and for other purposes. 
1.Short titleThis Act may be cited as the Future of Agricultural Resiliency And Modernization Act. 2.FindingsCongress finds the following: 
(1)The evidence for human-induced climate change is undeniable and our agricultural communities are increasingly experiencing the impacts of climate change. (2)The volatility of weather patterns, ranging from more frequent and severe droughts, floods, and wildfires can negatively impact agricultural productivity. 
(3)Rural communities, that often lack federal and state resources, are especially vulnerable to the impacts of climate change, such as revenue losses, hours lost at work, and infrastructure damages. (4)Climate resilient practices and technologies are needed to help save Federal, State, and local taxpayers money. These technologies include manure resource recovery systems, which recover the nutrients contained in organic matter from their source help protect water quality. 
(5)The need for measures that promote energy and water use efficiency, conservation, and renewable energy will greatly reduce the adverse impacts of climate change. (6)Many farmers and agricultural producers are currently utilizing environmentally beneficial practices that also better their production costs. 
(7)Excessive heat exposure poses a direct threat to farm workers and the economy. Climate change increases this danger, as 18 of the 19 hottest years on record have occurred since 2001. Rising temperatures are projected to cause an increase in heat-related workplace injuries, illnesses, loss in labor capacity, and decreased productivity. In light of these findings, the Federal government has an obligation to protect farmworkers, outdoor workers, and employers in the United States from climate change. (8)The Department of Agriculture should use research and development programs to make dairy digesters more affordable while mitigating environmental effects. Further, the Department should provide technical assistance, community support, and financial incentives and grants for farmers to partner together to build cooperative digester models. The Department should use cross-agency collaborative models and utilize existing Federal programs, such as the Environmental Protection Agency’s AgSTAR program to increase farmer access and engagement in these efforts.  
(9)The Department should engage in partnerships with other Federal agencies to control invasive species, in a manner that protects the environment, infrastructure, and agricultural lands in the United States.  (10)Federal assistance is needed to help farming practices become more resilient and sustainable for the long-term. 
3.Future of Agricultural Resiliency and Modernization fund 
(a)EstablishmentThe Secretary of Agriculture (referred to in this Act as the Secretary) shall carry out a program to award grants to eligible entities to carry out projects for a qualified purpose. (b)Eligible entitiesAn entity eligible to receive a grant under this section is— 
(1)a Federal agency; (2)a State or a group of States; 
(3)a unit of local government or a group of local governments; (4)an irrigation district; 
(5)a Tribal government or a consortium of Tribal governments; (6)a State or regional transit agency or a group of State or regional transit agencies; 
(7)a nonprofit organization; (8)a special purpose district or public authority;  
(9)a third-party private entity, the primary business of which is related to agriculture (as determined by the Secretary); and  (10)any other entity, as determined by the Secretary. 
(c)Use of fundsAn eligible entity selected to receive a grant under this section may use funds received through the grant to carry out projects that further agricultural resiliency and modernization through— (1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; 
(2)increasing carbon sequestration; (3)improving soil health; 
(4)providing multiple benefits, including water supply reliability, ecosystem preservation, groundwater management and enhancements, and water quality improvements; (5)in accordance with state and federal law, expediting projects with a focus in renewable energy, including biofuels; 
(6)incorporating collaborative partnerships that involve local communities in project planning on economic and social benefits of sustainable agricultural production; (7)investing in climate-resilient infrastructure and technology; 
(8)converting plant wastes into higher value biocarbon products, including practices like pyrolysis; (9)improving air and water quality, including pollutants and odors, with dairy digesters and non-digester manure management practices and technologies;  
(10)supporting clean air, water, climate, and a sustainable environment helping develop local and national resilience strategies against droughts, wildfires, and floods; (11)supporting and funding purchases of cleaner and lower emission agriculture-related equipment like harvesting equipment, heavy-duty trucks, agricultural pump engines, tractors, and other equipment used in agricultural operations; and 
(12)increasing research on the most effective methods of eradicating and controlling invasive species and pests, such as nutria. (d)Authorization of appropriations To carry out this section, there is authorized to be appropriated $500,000,000 for each of fiscal years 2021 through 2025. 
4.Pyrolysis innovation fund grant program 
(a)In generalThe Secretary of Agriculture shall establish a program under which the Secretary will award grants to eligible entities to carry out not fewer than 10 pilot projects, with the potential to reduce or sequester greenhouse emissions that convert and valorize tree nut harvest by-products and waste into multiple higher value biocarbon products, including sustainable industrial applications, agrochemicals, repurposing process heat, energy and construction materials. (b)Eligible entity definedThe term eligible entity means—  
(1)a third-party private entity, the primary business of which is related to agriculture (as determined by the Secretary); (2)a nongovernmental organization with experience working with agricultural producers (as determined by the Secretary); and 
(3)a governmental organization. (c)ReportNot later than two years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on— 
(1)the activities carried out using grants awarded under such subsection; (2)best practices used to leverage the investment of the Federal Government for the purposes specified in subsection (a); and 
(3)an assessment of the results achieved by the program established under this section.  (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2021 through 2025. 
